Appeal from judgment, Supreme Court, Bronx County (Dominic Massaro, J., on suppression motion; Steven Barrett, J., at plea and sentence), rendered October 20, 1994, convicting defendant, of criminal possession of a weapon in the third degree, and sentencing him to a term of 5 years probation, held in abeyance and the matter remitted for a Dunaway /Mapp hearing.
Defendant’s motion to suppress physical evidence as well as the additional assertions raised in the motion for reargument after the court summarily denied the original motion, sufficiently, if inartfully, identified defendant as the source of all the material factual allegations contained therein and entitled defendant to a hearing (People v Mendoza, 82 NY2d 415). Accordingly, we hold the appeal in abeyance and remit for a Dunaway I Mapp hearing.
Concur — Nardelli, J. P., Wallach, Williams and Mazzarelli, JJ.